 SEATTLE PACKING COMPANY451SEATTLE PACKING COMPANYandOFFICE EMPLOYEESINTERNATIONAL UNION, LOCAL NO. 8, AFL, PetitionerSEATTLE PACKING COMPANYandAMALGAMATED MEATCUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA,LOCAL NO. 81, AFL, Petitioner.Cases Nos.19-RC-1282and 19-RC-1308. July 29, 1953DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held beforeOliver E. Kearns, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with this case to a three-member panel [MembersHouston, Murdock, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the National Labor Relations Act.2.The labor organizations named below claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of certain employees of the Employer, withinthe meaning of Section 9 (c) andSection2 (6) and (7) of the Act.4.The predecessor company of the Employer's Serv-Udivision, whose employees are here petitioned for, was startedin 1940 as Serv-U Meat Company by the Employer's presidentand his partners. It processed meat for sale.to hotels, meatmarkets, and restaurants. In 1943 the partners acquired thestock and assets of the Seattle Packing Company- -the Employerherein--a going corporation engaged in slaughtering, proc-essing, and selling meat. The 2 companies were operated asseparate enterprises until January 1953, when the PackingCompany acquired all the assets of Serv-U Meat Company,retaining the operation of the latter as a division of the Pack-ing Company, but consolidating the bank accounts, payroll, andpurchasing. It continued to maintain 3 locations of offices: thePacking Company administrative office and production plantoffice and the Serv-U office.The Employer's production employees are apparently coveredby 2 separate collective-bargaining agreements, only 1 of whichisinevidence. It is a multiemployer agreement between"SeattleMeat Jobbers Association" and the petitioning MeatCutters, covering- -according to the testimony although notshown by the terms of the contract--only the Serv-U meatcutters.The Employer testified that this had been "therecognized unit" for a "number of years." There is also testi-mony that the Packing Company salesmen are represented byanother local of the Meat Cutters Union, but the contract is not106 NLRB No. 78.322615 0 - 54 - 30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDin evidence. So far as the record discloses all office employeesof the Employer as well as Serv-U division sales personnelhave never been bargained for.Case No. 19-RC-1282The petitioning Office Workers Unionseeks a unitof officeclerical employees at the Serv-U division of the Employer, aunit of 24, but the Employer contends that only a unit of all itsoffice clerical employees, approximately 60 in number, is ap-propriate. There is testimony that since 1943 a central per-sonnel officer has been "over the office section," with au-thority to hire and discharge and with an assistant at each officelocation. The clerical employees at the 3 locations do the usualoffice work, are paid weekly "on a comparable wage scale,"work the same number of hours, and have the same vacationand medical benefits. The record contains some instances oftransfersfrom the Serv-U division to the Employer's adminis-trative office. On the basis of this record we find that a unitof all the Employer's office clerical employees is the ap-propriate unit for purposes of collective bargaining for theseemployees. Although such unit is broader than that requestedby the Petitioner, its showing of interest is sufficient in thebroader unit and we shall direct an election in that unit. ShouldthePetitioner not wish to participate in an election in thatunit, itmay withdraw its petition upon notice to that effectto the Regional Director within 10 days from the date of thisDecision and Direction of Elections.Case No. 19-RC-1308The petitioningMeat Cutters Union requests a unit of allServ-U division employees, except truckdrivers, office clericalemployees, janitors, guards, and supervisors. In effect, itrequests a unit of meat cutters and salesmen at Serv-U. Atthe hearing it stated that in the alternative it would representa unit of outside, inside, and telephone sales personnel, withthe same exclusions plus meat cutters. The Employer contendsthat neither unit is appropriate, the combined meat cutter andsalesmen unit because the meat cutters concerned have beencovered by a multiemployer contract, and the salesmen unitbecause it does not include the packing-plant salesmen, whoare also covered by a contract the terms of which do not appear.In support of its request for a combined unit of meat cuttersand salesmen the Peititioner introduced testimony that "amajority" of Serv-U salesmen are former meat cutters and arealreadymembers of the Petitioner. However, as the meatcutters and salesmen are separately supervised, have differentworking conditions and wages, and work different hours and, asthe Board ordinarily excludes salesmen from units of manualworkers, t we find--without considering the impact of previoust See DunlapChevrolet Company, 91 NLRB 1115. SEATTLE PACKING COMPANY453bargaining for the meat cutters alone--that a combined unit,of these employees is inappropriate. It is thus unnecessary forus to pass upon the Employer's motion to dismiss upon theground of the previous bargaining.We consider now the Petitioner's alternative unit limited toServ-Usalespersonnel. It appears that Serv-U salesmen callon a different kind of trade than the packinghousesalesmen,the latter calling on butchers and the former on restaurants,hotels, and similar buyers and, accordingly, that they stressdifferent cuts of meat. This factor alone, however, would notnecessarily indicate the appropriateness of a separate unitlimited tosalesmenof Serv-U division. But in view of the factthat the remaining salesmen employed by the Employer arealready represented under contract by another local of thePetitioner,we find that the residue of its salesmen--thoseemployed in the Serv-U division and here petitioned for--forma unit appropriate for purpose of collective bargaining, andwe shall direct an election in such a unit. Accordingly we denytheEmployer'smotion to dismiss insofar as it was basedupon the inappropriateness of the Petitioner's alternative unitrequest.The question of the inclusion of two telephone order girlsat Serv-U in the unitof salesmen remainsfor consideration,theEmployer urging that they are clerical employees, notselling employees, and the Petitioner, apparently, that they are"telephone salesmen." The Office Workers does not seek torepresent them. The record indicates that these employees areconsidered by the Employer to have sales qualifications, thatthey telephone the accounts on which the salesmen do not callevery day--principally restaurants--that they receive instruc-tions fromday to day bythe sales manager concerning itemsto "push," and that they attend sales "clinics" with the sales-men. However, they are considered to be "under the officemanager's" supervision,and their line of promotion wasstated to be clerical rather than sales. In addition, it appearsthat orders are also taken in the billing office, but the recorddoes not show whether this constitutes mere answering of callsrather than solicitation, nor whether specific employees areassignedto the work. Seventy-five to eighty-five percent ofthe time of the two order girls is spent on telephone selling,with the remainder devoted to checking invoices turned in bysalesmen. The written orders which they make out as the resultof their calls to customers are the same as the sales invoiceschecked by them. On therecord as a whole weconclude thattheir work duties and interests are closely allied with those ofthe salesmen,and we shall therefore include the telephone ordergirls in the unit of salesmen.We direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballotamong the employees of the Employer in the following unitswhich we find appropriate for the purposes of collective bar-gaining within the meaningof Section 9 (b) of the Act: 454DECISIONSOF NATIONALLABOR RELATIONS BOARD1.All office clerical employees of the Employer at itsSeattle,Washington, plants, excluding all other employees,guards, and supervisors as defined in the Act.2.All outside, inside, and telephone sales personnel of theEmployer in its Serv-U division, Seattle, Washington, includingtelephone order girls, but excluding all other employees, guards,and supervisors as definedin the Act.[Text of Direction of Elections omitted from publication.]MASTRO PLASTICS CORP., and FRENCH-AMERICAN REEDSMANUFACTURING CO., INC.andLOCAL 3127, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA. Case No. 2-CA-1799. July 29, 1953ORDEROn March 13, 1953, the Boardissued a Decisionand Order 1in the above-entitled proceeding. Thereafter, on May 6, 1953,counsel for the Respondents filed a motion to modify orderand for other relief which the Board, on May 25, denied aslacking in merit. On June 2, 1953, counsel for the Respondentsfiled a further motion to complete record which the Board, onJuly 2, 1953, considered and disposed of as of that date. Counselfor the Respondents thereafter, on July 20, 1953, filed a motionto vacate order and stay proceedings. Respondents asserttherein that Section 3 (d) of the Actgrants finalauthority tothe General Counsel in respect to the prosecution of complaintsbefore the Board; that the motion to modify order filed May6,1953,was a motion touching essential elements of saidprosecution; that the General Counsel was not heard upon saidmotion and is not shown by the record to oppose or concur withthemerits thereof; and that "unless it appear of record thatthe General Counsel has exercised his said final authority upona motion touching the essential elements of the prosecution,the Board is without power to proceed," and its Order of May25, 1953, is void. Respondents further contend that they havebeen deprived of a fair hearing on said motion of May 6,because persons other than the General Counsel performed thefunction of prosecuting thereon. Respondents therefore move tostay all proceedings until the General Counsel has furnishedRespondents with appropriate notice of position on the issuesraised inthe May 6 motion to modify.The Board has duly considered the matters raised by Re-spondents'motion to vacate order and stay proceedings. Re-spondents'motion is grounded on the assumption that, underSection 3 (d) of the National Labor Relations Act, as amended,the Board has no authority to deny motions made by Respondents1103 NLRB 511.106 NLRB No. 81.